DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-10, 14, 15, and 41) in the reply filed on 7/25/2022 is acknowledged.  The traversal is on the ground(s) that Group I and II should be rejoined because they are classified in the same CPC class.  This is not found persuasive because the inventions of Group I and II are directed to method of engineering different type of aggregate and therefore are different inventions and they both will require different search strategy and prior art applicable to one invention may not be applicable to the other invention.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to because in Fig. 2A-2C, some of the writings and chemical structures are too small to read; in Fig. 3D, Fig. 11A and 11B, the writings inside both graphs are not clear; in Fig. 4B the chemical structure is not clear; in Fig. 5 and Fig. 7 some of the chemical structures are missing part of the structure or are not clearly defined; in Fig. 6A, the structure for “Squaraine: rotaxane (SR)” comprises a faded part and it is unclear if it is part of the structure; in Fig. 9 some of the chemical structures are so small that they are difficult to read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10, 14-15, 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-10, 14-15, 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the preamble states a method of engineering parameter J but none of the steps of the method actually perform said reaction. Without any active, positive steps delimiting how the method is actually practiced, it is unclear how the method of claim 1 is performed. While minute details are not required in method claims, at least the basic steps must be recited in a positive, active fashion (See ex parte Erich, 3 UsPQ2dl011, p.1011 (Bd. Pat, Applicant. Int.1986). Clarification is required. 
Claim 4 recites the limitation "the number of alkyl and/or Cl substitutes".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the number of SO3- substitutes".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the steric hindrance".  There is insufficient antecedent basis for this limitation in the claim.
Claim 41 recites the limitation "the number and length of alkyl substituents".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cannon et al. J. Phys. Chem. A 2018, 122, 2086-2095.
Cannon et al. teaches exciton delocalization in dye aggregate systems phenomenon that is revealed by spectral features such as J-aggregate behavior (abstract). Cannon et al. teaches that to assert greater control over the assembly of dyes into aggregates of well-defined structure, they exploited DNA as an alternative biomolecular scaffolding material.  DNA can be functionalized with molecular dyes through covalent attachment at precisely specified locations anywhere along its length. Thus, covalent attachment of dyes onto a DNA substrate enables (i) proximal and precise positioning of the dye molecules, (ii) specific and selective control of dye number and type, and (iii) the self-assembly of large two- and three-dimensional arrays. Cannon et al. teaches that they were able to facilitate and control the transition of CyS dimers templated within a linear DNA duplex structure to a CyS tetramer in a mobile 4-arm junction (ie., 4AJ) structure, thereby inducing a change in exciton delocalization from J-type to H-type behavior. The transition was controlled by varying salt and/or DNA concentrations (see for example pages 2087-2090, and conclusion).  Cannon et al teaches that the dye can be tethered to the DNA (see Supporting Information Figure S1.1).

Claim(s) 1-8 and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tatikolov (Journal of Photochemistry and Photobiology C: Photochemistry Reviews 13, 2012, 55-90 with Supporting Information).
Tatikolov et al.  teaches it is known that polymethine dyes (PD) can form complexes with biomacromolecules, in which, as a rule, fluorescence buildup is observed. In addition, PD possess a unique property to form ordered aggregates of different types (dimers, H- and J-aggregates) both in the free state and on biomacromolecules as templates. Tatikolov et al.  shows studies of interactions of PD with nucleic acids. (Abstract).  Polymethine (cyanine) dyes meet wide applications in various fields of science and technology. This is based on their unique photophysical and photochemical properties: absorption with high extinction coefficients reaching 105 l mol−1 cm−1 in a broad spectral range from 400 to 800 nm (and above) depending on the structure (which can change on a large scale by changing the length of a polymethine chain, the nature of terminal heterocycles, the introduction of substituents, “bridges”, etc.); fluorescence with a quantum yield depending on the molecular environment; the capability to form aggregates of different types; the participation in photochemical processes such as trans–cis photoisomerization and generation of the triplet state (Introduction).  Tatikolov et al.  discloses PD possess the unique property, depending on the conditions and the structure, to form ordered aggregates of different types: dimers, H- and J-aggregates, having characteristic absorption spectra, which can be also used in the development of probes for biomolecules. The binding of dyes to biomacromolecules can be realized by the covalent and noncovalent manners. PD with reactive groups capable of chemical binding to biomolecules are used. (pages 62-63). 
Tatikolov et al.  discloses intermolecular interactions adjustment of known PD to form ordered aggregates of different types like J-aggregates. For example, Tatikolov et al.  discloses for PD unsubstituted in the polymethine chain the trans-isomer is more stable (has a lower energy) than the cis-isomer. At the same time, for the meso-substituted thiacarbocyanine dyes, at the expense of the steric effect of the meso-substituent, the trans-isomer becomes nonplanar, its energy increases and becomes close to the energy of the cis-isomer (Fig. 2). This is due to the properties of the medium: in nonpolar and low-polarity solvents the equilibrium shits toward the trans-isomer due to the interaction of the dye ion with a counterion in ion pairs, while in polar solvents the equilibrium shifts toward the cis-isomer that is more stable under these conditions. Tatikolov teaches that the shift of the isomer equilibrium, taking into account the great difference in the photophysical and photochemical properties of cis- and trans-isomers, can be used to develop the spectral-fluorescent probes. Since the meso-substituted thiacarbocyanines in aqueous solution are mainly in the form of the cis-isomers, which have, as a rule, very weak fluorescence, the restriction of molecular mobility upon binding to DNA can lead to very great growth of fluorescence. Tatikolov shows a list of different PD having different substitutions (pages 63-66)  (for example the additional cationic substituents have shown to enhance the interaction of the dyes with nucleic acids; and the aggregation can be suppressed, in particular, by incorporation of cationic groups into the dye molecules) (pages 64-66).  Tatikolov teaches, along with binding in the monomolecular form, PD can bind to nucleic acids as aggregates. Since dye aggregates usually differ greatly from monomeric molecules in the photophysical properties, the formation of aggregates can also be used for detection of biomacro-molecules on which they are formed. For example, the meso-isopropyl-substituted carbocyanine (trimethinecyanine) dye Cyan βiPr was found to form J-aggregates in the presence of DNA.  It has been shown that in the presence of the polynucleotides poly(dA–dT) the majority of the dye forms J-aggregates (with λmax/abs ≈ 597 and 568 nm), whereas in the presence of poly(dGC–dGC) the dye molecules remain in the monomeric form (the band with λmax/abs ≈ 530 − 540 nm), and in the presence of native DNA both J-aggregates and the monomeric form of the dye were observed. In this case, dye molecules aggregate in the DNA groove that serves as a matrix for the formation of J-aggregates. Tatikolov teaches an increase in the ionic strength leads to removal of dye molecules from the groove and prevents the formation of J-aggregates (page 71).  More prone to formation of aggregates in the presence of DNA are PD with a longer polymethine chain- dicarbocyanines (pentamethinecyanines) and it has been found that some PD with anionic sulfonate groups also interact with nucleic acids. (One of PD with sulfonate groups, 3,3’-di(3-sulfopropyl)-4,5,4’,5’-dibenzo-9-ethylthiacarbocyanine triethylammonium salt (DEC), was used for detection of DNA G-quadruplexes in contrast to duplexes and ssDNA. In the presence of G-quadruplexes, a drop in the absorption band at ∼660 nm due to decomposition of DEC J-aggregates and an increase in the band with λmax/abs = 584 nm of the dye monomer bound to DNA are observed). (pages 72-73). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786. The examiner can normally be reached 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEZIA RILEY/           Primary Examiner, Art Unit 1637                                                                                                                                                                                             	25 October 2022